DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on May 18, 2021 is acknowledged.  The traversal is on the ground(s) that the unelected claims can be examined without posing a serious burden.  This is not found persuasive because Applicant’s assertion is not supported with evidence.  Examination of additional inventions poses a serious burden by increasing the search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porta (2013/0014963).
Porta discloses a sprinkler comprising:
a body defining:
a passage (passage within coupling 12 and head 24) having an inlet (inlet of coupling 12;
an outlet (outlet of head 24);
a compression pin aperture 18 extending from an outer surface (outer surface of coupling 12) of the body to the passage and configured to receive a compression pin (one leg of pin 10);
a button 14 received with the passage;
a seal 30 engaging the button and the body to fluidly seal the inlet from the outlet;
wherein the compression pin aperture is positioned such that the compression pin engages the button to force the button against the seal when the compression pin is inserted into the compression pin aperture;
wherein the button defines a compression pin recess 20 that receives an end (free end of pin 10) of the compression pin when the compression pin forces the button against the seal;
wherein the passage extends along a longitudinal axis (longitudinal axis along pipe 22), wherein the button includes a cylindrical main body (body of coupling 14) extending along the longitudinal axis, and wherein the compression pin recess 20 extends radially inward from a circumference of the main body;

wherein the compression pin aperture extends along a compression pin axis, and wherein the button has a surface (surface of slot 20) that is angled relative to the compression pin axis and configured to engage the compression pin to force the button against the seal;
wherein the button defines a compression pin recess 20 that includes the surface that is angled relative to the compression pin axis, and wherein the compression pin recess is substantially conical (the outer surface of coupling 14 is “substantially” conical);
wherein the button includes:
a main body (body of coupling 14) defining an engagement surface 28 that engages the seal;
a tail projection (the shoulder of surface 28 that is closer to the coupling 12) extending away from the main body;
wherein the tail projection extends through an aperture (opening of O-ring 30) defined by the seal, and wherein the seal engages the tail projection to couple the seal to the button.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porta (2013/0014963).
Porta discloses the limitations of the claimed invention with the exception of the button being made from a polymeric material.  Polymeric material is well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made the button of Porta from polymeric material to increase durability and prevent corrosion.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK